18-10947-scc      Doc 1062       Filed 01/10/19 Entered 01/10/19 13:13:12               Main Document
                                               Pg 1 of 8



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                        )
 In re:                                                 )       Chapter 11
                                                        )
 NINE WEST HOLDINGS, INC., et al.,1                     )       Case No. 18-10947 (SCC)
                                                        )
                                 Debtors.               )       (Jointly Administered)
                                                        )

      ORDER (A) AUTHORIZING THE DEBTORS TO OBTAIN ADDITIONAL
 POSTPETITION FINANCING, (B) INCREASING THE AMOUNT OF INDEBTEDNESS
    SECURED BY LIENS AND GRANTED SUPERPRIORITY ADMINISTRATIVE
 EXPENSE STATUS, (C) AUTHORIZING THE DEBTORS TO AMEND THE TERM DIP
        CREDIT AGREEMENT, AND (D) GRANTING RELATED RELIEF


          Upon the motion (the “Motion”) of Jasper Parent LLC (“Holdings”), Nine West

 Holdings, Inc. (the “Term Borrower”), and their affiliated debtors, each as a debtor and debtor-

 in-possession (collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11

 Cases”) pursuant to sections 105, 364(c), 364(d), and 364(e) of title 11 of the United States

 Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 4001, 6004, and 9014 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”) seeking, among other things, a

 supplemental order (this “Order”) authorizing the Debtors to (i) obtain additional postpetition

 financing (the “Additional Financing”) consisting of a senior secured superpriority debtor-in-

 possession term loan facility (the “Additional Facility”) in an aggregate principal amount of up

          1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
 tax identification number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West
 Management Service LLC (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine
 West Apparel Holdings LLC (3348); Nine West Development LLC (2089); Nine West Distribution LLC
 (3029); Nine West Jeanswear Holding LLC (7263); One Jeanswear Group Inc. (0179); and US KIC Top
 Hat LLC (3076). The location of the Debtors’ service address is: 1411 Broadway, New York, New York
 10018.


 KE 58294223
18-10947-scc      Doc 1062       Filed 01/10/19 Entered 01/10/19 13:13:12               Main Document
                                               Pg 2 of 8


 to $22,000,000 (the loans made thereunder, the “Additional Loans”) pursuant to the terms of

 that certain Amendment No. 7 to Secured Superpriority Debtor-in-Possession Term Loan Credit

 Agreement (the “Seventh Amendment” and, together with the Term DIP Credit Agreement as

 amended by the Seventh Amendment, the “Seventh Amendment Documents”) and on the same

 terms as, and ranking pari passu in right of payment and of security with, the Initial Loans and

 the Delayed Draw Loans (as such terms are defined in the Term DIP Credit Agreement) and

 (ii) execute and deliver the Seventh Amendment and to perform their respective obligations

 thereunder and all such other and further acts as may be necessary, appropriate, or desirable in

 connection with the Seventh Amendment; and the Court having considered the Motion, the

 exhibits attached thereto, the Schipani Declaration, the Lefkovits Declaration, the Seventh

 Amendment Documents, and the evidence submitted and arguments made by the Debtors at the

 hearing held on January 10, 2019 (the “Hearing”); and the Court having entered the Final Order

 (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to

 Use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative Expense

 Status, (D) Granting Adequate Protection to the Prepetition Secured Parties, (E) Modifying the

 Automatic Stay, and (F) Granting Related Relief [Docket No. 450] (the “Final DIP Order”);2

 and notice of the Hearing having been given in accordance with Bankruptcy Rules 2002,

 4001(b), (c) and (d), and all applicable Local Rules; and the Hearing having been held and

 concluded; and all objections, if any, to the final relief requested in the Motion having been

 withdrawn, resolved or overruled by the Court; and it appearing that approval of the relief

 requested in the Motion is fair and reasonable and in the best interests of the Debtors and their

 estates, and is essential for the continued operation of the Debtors’ businesses and the

         2
           Capitalized terms used herein and not herein defined have the meaning ascribed to such terms in
 the Final DIP Order.
                                                    2

 KE 58294223
18-10947-scc     Doc 1062      Filed 01/10/19 Entered 01/10/19 13:13:12            Main Document
                                             Pg 3 of 8


 preservation of the value of the Debtors’ assets; and it appearing that the Debtors’ entry into the

 Seventh Amendment is a sound and prudent exercise of the Debtors’ business judgment; and

 after due deliberation and consideration, and good and sufficient cause appearing therefor;

         IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED THAT:

         1.     Additional Financing Approved.        The Motion is granted and the additional

 financing described herein is authorized and approved, subject to the terms and conditions set

 forth in the Seventh Amendment Documents, this Order, and the Final DIP Order. All objections

 to this Order to the extent not withdrawn, waived, settled, or resolved are hereby denied and

 overruled.

         2.     Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11

 Cases, the Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b)

 and 1334 and the Amended Standing Order of Reference from the United States District Court

 for the Southern District of New York, dated January 31, 2012. Venue for the Chapter 11 Cases

 and proceedings on the Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

 1409.

         3.     Notice. The Hearing was held pursuant to Bankruptcy Rule 4001(c)(2). Proper,

 timely, adequate and sufficient notice of the Motion has been provided in accordance with the

 Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and no other or further notice of

 the Motion or the entry of this Order shall be required.

         4.     Authorization of the Additional Financing and the Seventh Amendment.

                (a)     The Term Borrower is authorized to borrow money pursuant to the

 Seventh Amendment Documents and the Term DIP Guarantors are authorized to guaranty the

 obligations (the “Additional Obligations”) of the Term Borrower with respect to such


                                                  3

 KE 58294223
18-10947-scc     Doc 1062      Filed 01/10/19 Entered 01/10/19 13:13:12           Main Document
                                             Pg 4 of 8


 borrowings, in each case up to an aggregate principal amount equal to $22,000,000, subject to

 any limitations on borrowing under the Seventh Amendment Documents or the Term DIP

 Documents, which shall be used for all purposes permitted under the Seventh Amendment

 Documents and the Term DIP Documents, including, without limitation, to pay certain costs,

 fees, and expenses related to the Chapter 11 Cases, to pay the Adequate Protection Payments, to

 fund the working capital needs, capital improvements, and expenditures of the Debtors, and for

 general corporate purposes during the Chapter 11 Cases, in each case in accordance with this

 Order, the Final DIP Order, the Seventh Amendment Documents, and the Term DIP Documents.

                (b)    In furtherance of the foregoing and without further approval of this Court,

 the Term Borrower is authorized and directed to enter into the Seventh Amendment, and each

 Debtor is authorized and directed to make, execute, and deliver all instruments and documents,

 and to pay all fees in connection with or that may be reasonably required, necessary, or desirable

 for such Debtor’s performance of its obligations under or related to the Additional Financing and

 the Seventh Amendment Documents.

         5.     Findings Regarding the Additional Financing.

                (i)    Good and sufficient cause has been shown for the entry of this Order.

                (ii)   The Term DIP Loan Parties have an immediate need to obtain the

 Additional Loans in order to permit, among other things, the orderly continuation of the

 operation of their businesses, to maintain business relationships with vendors, suppliers, and

 customers, to make payroll, to make capital expenditures, to satisfy other working capital and

 operational needs, and to pay professional fees incurred in connection with the Chapter 11 Cases.

 The access of the Term DIP Loan Parties to sufficient working capital and liquidity through the

 incurrence of new indebtedness and other financial accommodations is necessary and vital to the


                                                 4

 KE 58294223
18-10947-scc     Doc 1062      Filed 01/10/19 Entered 01/10/19 13:13:12            Main Document
                                             Pg 5 of 8


 preservation and maintenance of the going concern values of the Term DIP Loan Parties and to a

 successful reorganization of the Term DIP Loan Parties.

                (iii)   The Term DIP Loan Parties are unable to obtain financing on more

 favorable terms from sources other than the Term DIP Lenders under the Seventh Amendment

 Documents and are unable to obtain adequate unsecured credit allowable under section 503(b)(1)

 of the Bankruptcy Code as an administrative expense. The Term DIP Loan Parties are also

 unable to obtain secured credit on more favorable terms than the Additional Loans through

 secured credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy

 Code without the Term DIP Loan Parties granting to the Term DIP Secured Parties, subject to

 the Carve Out, the Term DIP Liens and the DIP Superpriority Claims under the terms and

 conditions set forth in this Order and in the Seventh Amendment Documents.

                (iv)    The terms of the Seventh Amendment Documents are fair and reasonable,

 reflect the Term DIP Loan Parties’ exercise of prudent business judgment consistent with their

 fiduciary duties, and constitute reasonably equivalent value and fair consideration.

                (v)     The Seventh Amendment Documents have been negotiated in good faith

 and at arm’s length among the Term DIP Loan Parties and the Term DIP Secured Parties, and all

 of the Term DIP Loan Parties’ obligations and indebtedness arising under, in respect of, or in

 connection with the Seventh Amendment Documents, including, without limitation, all

 Additional Loans made to the Term DIP Loan Parties pursuant to the Seventh Amendment

 Documents, shall be deemed to have been extended by the Term DIP Agents and the Term DIP

 Lenders in good faith, as that term is used in section 364(e) of the Bankruptcy Code and in

 express reliance upon the protections offered by section 364(e) of the Bankruptcy Code, and the

 Term DIP Agents and the Term DIP Lenders (and the successors and assigns thereof, solely in


                                                  5

 KE 58294223
18-10947-scc     Doc 1062      Filed 01/10/19 Entered 01/10/19 13:13:12              Main Document
                                             Pg 6 of 8


 their capacity as such) shall be entitled to the full protection of section 364(e) of the Bankruptcy

 Code in the event that this Order or any provision hereof is vacated, reversed, or modified, on

 appeal or otherwise.

         6.     Privileges and Protections. All liens, security interest, priorities, and other rights,

 remedies, benefits, privileges, and protections provided to the Term DIP Lenders in the Final

 DIP Order and the Term DIP Documents with respect to or relating to the Term DIP Financing

 shall apply with equal force and effect with respect to the Additional Financing, the Seventh

 Amendment Documents, and all obligations in connection therewith or related thereto. The

 Additional Loans will rank pari passu in right of payment and security with the Initial Loans and

 the Delayed Draw Loans. In furtherance of the foregoing, for all purposes under the Final DIP

 Order the defined terms (a) “Term DIP Loans” shall include the Additional Loans, (b) “Term

 DIP Facility” shall include the Additional Facility, (c) “Term DIP Financing” shall include the

 Additional Financing, (d) “Term DIP Obligations” shall include the Additional Obligations,

 (e) “Term DIP Documents” shall include the Seventh Amendment, and (f) “Term DIP Lenders”

 shall include each Lender providing an Additional Loan Commitment (as such terms are defined

 in the Seventh Amendment Documents).           The Additional Obligations shall constitute DIP

 Superpriority Claims under the Final DIP Order.

         7.     Final DIP Order. The terms of the Final DIP Order are incorporated herein and

 made part of this Order. Except as expressly modified by this Order, the Final DIP Order shall

 remain unchanged and in full force and effect. All factual and other findings and conclusions of

 law contained in the Final DIP Order shall remain fully applicable, including with respect to the

 Additional Financing, except to the extent specifically modified herein. In the event of any

 inconsistency among the provisions of this Order, the Final DIP Order, and the definitive


                                                  6

 KE 58294223
18-10947-scc     Doc 1062      Filed 01/10/19 Entered 01/10/19 13:13:12            Main Document
                                             Pg 7 of 8


 documents related to the Additional Financing, the provisions of the Final DIP Order shall

 govern, except as expressly modified by this Order. Notwithstanding anything to the contrary

 herein, in the Final DIP Order, or in the Seventh Amendment Documents, the proviso in Section

 6.16(viii) of the Term DIP Credit Agreement may not be amended or modified without the prior

 approval of this Court.

         8.     Binding Effect; Successors and Assigns. The provisions of this Order, including

 all findings herein, shall be binding upon all parties in interest in the Chapter 11 Cases,

 including, without limitation, the DIP Agents, the DIP Lenders, the Creditors’ Committee, any

 non-statutory committees appointed or formed in the Chapter 11 Cases, the Debtors and their

 respective successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter

 appointed or elected for the estate of any of the Debtors, an examiner appointed pursuant to

 section 1104 of the Bankruptcy Code, or any other fiduciary appointed as a legal representative

 of any of the Debtors or with respect to the property of the estate of any of the Debtors) and shall

 inure to the benefit of the Term DIP Agents, the Term DIP Agents, and the Debtors and their

 respective successors and assigns; provided that the DIP Agents and the DIP Lenders shall have

 no obligation to extend any financing to any chapter 7 trustee, chapter 11 trustee, or similar

 responsible person appointed for the estates of the Debtors.

         9.     Liens. All liens and priority granted to the Term DIP Lenders pursuant to this

 Order shall be deemed effective and perfected upon the date of this Order and without the

 necessity of the execution, recordation, or filing by the Term DIP Loan Parties of mortgages,

 security agreements, control agreements, pledge agreements, financing statements, or other

 similar documents, or the possession or control by the Term Agent of, or over, any Term DIP

 Collateral.


                                                  7

 KE 58294223
18-10947-scc        Doc 1062     Filed 01/10/19 Entered 01/10/19 13:13:12            Main Document
                                               Pg 8 of 8


          10.      Headings. Section headings used herein are for convenience only and are not to

 affect the construction of or to be taken into consideration in interpreting this Order.

          11.      Effectiveness. This Order shall constitute findings of fact and conclusions of law

 and shall take effect and be fully enforceable immediately upon entry hereof. Notwithstanding

 Bankruptcy Rules 4001 (a)(3), 6004(h), 6006(d), 7062, or 9014 of the Bankruptcy Rules, or any

 Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Order shall be

 immediately effective and enforceable upon its entry and there shall be no stay of execution or

 effectiveness of this Order.

          12.      Retention of Jurisdiction.   The Court shall retain jurisdiction to implement,

 interpret, and enforce the provisions of this Order, and this retention of jurisdiction shall survive

 the confirmation and consummation of any chapter 11 plan for any one or more of the Debtors

 notwithstanding the terms or provisions of any such chapter 11 plan or any order confirming any

 such chapter 11 plan.



 Dated:        January 10, 2019
               New York, New York



                                             /S/ Shelley C. Chapman
                                             THE HONORABLE SHELLEY C. CHAPMAN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                   8

 KE 58294223
